DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3347261 (“Yancey”).
Regarding claim 1, Yancey discloses an isolation valve assembly comprising: a valve body (10) having an inlet and an outlet (right and left ports defining passages 12 relative to the orientation of fig. 1); a seal plate (16) disposed within an interior cavity (17) of the valve body, the seal plate being movable between a first position (see open position of fig. 1) allowing gas flow from the inlet to the outlet, and a second position (position where blind end 20 of gate 16 seals against seat assemblies 30 and 32) preventing gas flow from the inlet to the outlet; and a closure element (30 and 32) disposed within the valve body configured to retain the seal plate stationary in the first position or the second position, the closure element comprising a first sealing element (44) positioned adjacent to a first surface (left surface of gate 16, relative to the orientation of fig. 1) of the seal plate, wherein a working surface (surface of ring 44 proximal to gate 16) of the first sealing element is substantially obscured from the gas flow when the seal plate is stationary (first sealing element 44 is inset from wall defining passageway through seat assembly 30).
Regarding claim 2, Yancey discloses the closure element (30 and 32) further comprising a second sealing element (74 of seat assembly 32) positioned adjacent to a second surface (right surface of gate 16, relative to the orientation of fig. 1) of the seal plate (16).
Regarding claim 3, Yancey discloses a working surface (surface of ring 74 proximal to gate 16) of the second sealing element (32) is substantially obscured from the gas flow when the seal plate is stationary (second sealing element 74 is inset from wall defining passageway through seat assembly 32).
Regarding claim 4, Yancey discloses the closure element (30 and 32) is configured to use a compressive force (via springs 40 and 78) to retain the seal plate (16) stationary in the first position (position of fig. 1) or the second position (position where blind end 20 of gate 16 seals against seat assemblies 30 and 32).
Regarding claim 5, Yancey discloses the first sealing element (44) provides a seal (against gate 16) substantially preventing gas flow between the closure element (30 and 32) and the first surface (left surface of gate 16, relative to the orientation of fig. 1) of the seal plate (16) when the seal plate is stationary.
Regarding claim 6, Yancey discloses the second sealing element (74) provides a seal (against gate 16) substantially preventing gas flow between the closure element (30 and 32) and the second surface (right surface of gate 16, relative to the orientation of fig. 1) of the seal plate (16) when the seal plate is stationary.
Regarding claim 7, Yancey discloses a first aperture (see annotated fig. 1, below) formed in the valve body (10) for receiving a purge gas into the interior cavity of the valve body; and a second aperture (see annotated fig. 1, below) formed in the valve body for removing one or more of the purge gas and a residual gas from the interior cavity of the valve body, wherein the second aperture is formed in the valve body at a position remote from the first aperture.

    PNG
    media_image1.png
    609
    540
    media_image1.png
    Greyscale

Claim(s) 1, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3842861 (“Jandrasi”).
Regarding claim 1, Jandrasi discloses an isolation valve assembly comprising: a valve body (10) having an inlet (upstream port of passage 12) and an outlet (downstream port of passage 12); a seal plate (14b) disposed within an interior cavity (interior cavity of body portion 10b) of the valve body, the seal plate being movable between a first position (position where gate 14b is displaced from seat 20b) allowing gas flow from the inlet to the outlet, and a second position (position where gate 14b contacts  obstructs flow through seat 20b) preventing gas flow from the inlet to the outlet; and a closure element (20b) disposed within the valve body configured to retain the seal plate stationary in the first position or the second position, the closure element comprising a first sealing element (seal plate of bellows 20b, see by example seal plate 27a in fig. 1) positioned adjacent to a first surface (upstream surface of seal plate 14b) of the seal plate, wherein a working surface (sealing surface) of the first sealing element is substantially obscured from the gas flow when the seal plate is stationary (bellows 20b circumscribes passage(s) 12 and/or 16).
Regarding claim 9, Jandrasi discloses a plurality of injection ports (ports connected to lines 28, 41a and 41b) for injecting one or more chemical species (although Jandrasi discloses line 28 for injection of pressure when plates 14a and 14b are closed, and lines 41a and 41b being employed as drains, since Jandrasi discloses all the claimed structure, the ports connected to lines 28, 41a and 41b can perform the function claimed) into the gas flow when the seal plate (14b) is in the first position (open position).
Regarding claim 10, Jandrasi discloses the seal plate (14b) is movable between the first position (open position) and the second position (closed position of fig. 3) about a pivot point (about shaft 38b) in a rotational motion.
Regarding claim 14, Jandrasi discloses the plurality of injection ports (ports connected to lines 28, 41a and 41b) being formed in the seal plate, in the valve body (10) between the seal plate (14b) and the inlet (see port connected to line 28), or in the valve body between the seal plate and the outlet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandrasi.
Regarding claim 13, Jandrasi does not explicitly disclose a height of the isolation valve assembly being between about 1.5 to about 2 times the measured diameter of either of the inlet and the outlet.
However, Jandrasi teaches or illustrates (see annotated fig. 3, below) a height of an internal chamber (37a) being between about 1.5 to about 2 times (see arrows representing a diameter of passage 12) the measured diameter of the inlet and outlet (diameter of upstream and downstream ports of passage 12).  The height of the internal chamber must be sized to accommodate the thicknesses of sealing plate (14a and 14b), and diameter of the inlet and outlet is dependent upon the flow rate desired through the valve.

    PNG
    media_image2.png
    445
    797
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the height of the internal chamber of the isolation valve assembly to be about 1.5 to about 2 times the measured diameter of the inlet and outlet, as taught by Jandrasi, so as to have a valve with the desired flow rate through the valve.
Allowable Subject Matter
Claim(s) 8 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the closest prior art does not disclose or render obvious the channel directing gas flow from the inlet to the interior cavity of the valve body when the seal plate is in the second position, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 12, the closest prior art does not disclose or render obvious the seal plate further comprises at least one fluid channel in communication with a fluid inlet of the pivot point, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2012/0228537 discloses a gate valve having a valve body with a bypass channel, which allows single directional flow from an inlet or an outlet to a valve body chamber.  US4535801 discloses a linearly reciprocating gate having a plurality of channels allowing injection of a fluid to travel through a valve shaft and outwards through the plurality of channels.  US4177833 discloses a gate having a plurality of channels which allows a valve body chamber to communicate with flow from an inlet when the gate is in a partially opened position.  US1439720 discloses pivoting and linearly reciprocating gate valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753